                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


OSMOTICA PHARMACEUTICAL US LLC and
VERTICAL PHARMACEUTICALS, LLC,
                     Plaintiffs,
                      v.
ADAMAS PHARMACEUTICALS, INC. and                  Civil Action No. 18-278-CFC
ADAMAS PHARMA, LLC,
                                                  REDACTED VERSION
                     Defendants.




                                   JOINT STATUS LETTER


MORRIS, NICHOLS, ARSHT &TUNNELL              YOUNG CONAWAY STARGATT & TAYLOR, LLP
LLP                                          Adam W. Poff (#3990)
Jack B. Blumenfeld (#1014)                   Pilar G. Kraman (#5199)
Jeremy A. Tigan (#5239)                      Rodney Square
1201 North Market Street                     1000 North King Street
Wilmington, DE 19801                         Wilmington, DE 19801
(302) 658-9200                               (302) 571-6600
jblumenfeld@mnat.com                         apoff@ycst.com
jtigan@mnat.com                              pkraman@ycst.com

Attorneys for Adamas Pharmaceuticals, Inc.   Attorneys for Plaintiffs Osmotica
and Adamas Pharma, LLC                       Pharmaceutical US LLC and
                                             Vertical Pharmaceuticals, LLC




Dated: September 24, 2020
                                                                                       WILMINGTON
                                                                                      RODNEY SQUARE

                                                                                        NEW YORK
                                                                                ROCKEFELLER CENTER

                                                                                          Adam W. Poff
                                                                                         P 302.571.6642
                                                                                         F 302.576.3326
                                                                                         apoff@ycst.com

                                       September 24, 2020


VIA CM/ECF

The Honorable Colm F. Connolly
United States District Court
for the District of Delaware
844 N. King Street
Wilmington, DE 19801-3555


            Re: Osmotica Pharmaceutical US LLC, et al. v. Adamas Pharmaceuticals, Inc,. et al.,
                C.A. No. 18-278-CFC

Dear Judge Connolly:

        We represent Plaintiffs Osmotica Pharmaceutical US LLC and Vertical Pharmaceuticals,
LLC in the above-captioned matter, which the Court stayed on May 23, 2019 (D.I. 88) at the
parties’ joint request. We submit this letter jointly with counsel for Defendants Adamas
Pharmaceuticals, Inc. and Adamas Pharma, LLC




      The parties will submit the next joint status report on October 8, 2020 pursuant to the
Court’s May 23 Order (D.I. 88) staying the case.

                                                    Respectfully submitted,

                                                    /s/ Adam W. Poff

                                                    Adam W. Poff (No. 3990)

cc: All Counsel of Record via e-mail




                              Young Conaway Stargatt & Taylor, LLP
                     Rodney Square | 1000 North King Street | Wilmington, DE 19801
                       P 302.571.6600 F 302.571.1253 YoungConaway.com
